                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

KYLE BEEBE,

       Plaintiff,

v.                                                                      1:19-cv-00545-JHR-JFR

JOHN TODD.

      Defendant.

                ORDER SETTING TELEPHONIC STATUS CONFERENCE

       IT IS HEREBY ORDERED that a status conference will be held by telephone on

WEDNESDAY, JULY 22, 2020, at 4:00 P.M. Counsel shall be prepared to discuss scheduling

of the pretrial conference and trial in this matter. Counsel shall call my toll-free AT&T conference

line at (888) 278-0296, enter access code 9998216, and press “#” to be joined to the proceedings.



                                              ________________________________
                                              JERRY H. RITTER
                                              U.S. MAGISTRATE JUDGE
